 

IN THE WARTED STATES DesTeicy. Laver
WESTERN D STRICT OF WISCONSIN
Quen ONE, tdillianm Ay Notice. of AObeol
Ve Pl arnte£0, Case No. IP-Cy-F B-tome.
MM. HAveE, ELL,
Delendants, _

Notice. is given tied 1 the Plaind CS uentved} E. titties ; Appeals te the United
Shdes Court of Apveal.s fr te Seventh Circut, of the. Minion andl order entotecl
in this delon on Warch 3, 2073 | by : Magistrete. | adge Stephen Le Cracker «

Please, nate Hat. tres IS a. re Filén / submission aot Nattce. ae appea! ariginall

dated aud Stynecl an March Z7 thy 2B20 ana E-fileel Navel 3l, 2028 tn TLS, Desteat

Court for loestery Lulstonsin, Qnal tons ertonenusly blgssd. Ly Aprif L, 2020
(Appeal NS WIM) Offer Mistakend ly bhinksne anel Oe wdaumag Het the Disteced: Caur
atecdently ar erranecusly transht, Heol the Seven th Crt ck Cour f ot appeads wv Note
ot appeal, Being thal My Fired hadrice. ot! afipeed bee. hineby anol, Fre pearly Lilet, iL.
Osk thot this <8 ALC EK ted Lith Good Ceti Se hein Cirer f itistake hy the Caterk:,
(Seatrhibilss £820,200) | ~

Date anal Stoned thes SH, olay of Aprit 2020. Loaelren; Lil, S3IL5

kespeckt My Buburhed by: Luentyll £, tLe aned
Cluentred! E, Lotthams #3573 2.57-
bfouPun Correctional Lastiutisn

Fé. Bok 337)
tau Pune hid, S2IL%

 

 

 
 

INTHE UNITED STATES Disteicy COURT

 

WESTERN Dis TRICT OF WISCONSIN Pen

. mera —_—_—_—_—_— 2 f i ce dence
Guentrell E. bt Lhtows . ta re ela ten
Wa Plas aif, C.a8@. NO. 12-ON- 736 - tune.

#UAURE, FL aby
“ “ ‘ek ers vel Si

Tt Quentrell E ustllloms, oun toreting requesting From He Courk Clerk. Faker
Oppenes ancl or the Lourt tn Dockeding + adement wool Ck Transeript informed: ar
Sheet. for appeal No. 26-1504, Lue Lorete, the United 3tates Court of appeals

and infrmed. them they were erroneous 1 thinking and py assuming th Liasnt |
My im tention to Pile a. Matice, af appeal te ihe United Stokes Cony at aPReals
for the. Seventh Circurk ane ov thés tavstrvet Court fisestecn Desteict of baiscansen)
Etranenusly transmitted My Natice. of appeal, tes thew, aunel Tue. asked them Nes

fe-open appeal Nb. 20-15/4, bern that every thing intas timely Foled and th bts
Cn ervrocterther Vhe. Court Clerk’s er the Concks bel ale not mings ane In

Ye. ~Submitteng a. Notice af aPleal alan bosi\h My Notion Par lease tes Praceecd

borth Hee, aPPead in Corina, Pouperts 3 albilau st aélormpanyin Mottsn For fhrmiessiten
to apfeal in focma. Vouper's panda tertifved Copy of My Si Wlonth trust actowit
Stotement te ve-start the AP Pool Praces's , Cihhag e€rrac an the Cosct ac ceacert clert.
he hale as the. teasan for my re filings, tot th Li's bain Said, Can Yao Please
re file m, Notice of a7 peel ana Send vig a Doeketing™ 4totement ares Tran Sérvot
infermoblen Sheed Sa DT lan mal thew te the. Sever! Hy Creek Crart && ofPeald
Court Clerk Os Lv regu tree Le Aa .

Thank Yau far Our time ane attenbien So Eads cnadber-
, Respectfully Submitaal by z Kuomtrolll ¢, ise Enid

Aluentrell B. wyi({p ans 2 sy) 3767
Linu Pin Lorecte sna} Toabt tative

Dates April sth, 2074 EST $396
ter}; «SSPE S

i -

 

 
